PER CURIAM.
Defendant was found guilty of assault with intent to commit robbery and assault with intent to commit rape. He was sentenced to two fifteen year sentences to be served concurrently. On this appeal, the single point presented urges that the court erred in sentencing the defendant for both assault with intent to commit robbery and assault with intent to commit rape because both charges arose out of the same transaction. See Yost v. State, 243 So.2d 469 (Fla.3d DCA 1971). The cited case is inapplicable to the facts of the instant case in that the record clearly shows two separate assaults. Therefore, the defendant may be sentenced for the separate offenses. See Booth v. State, 332 So.2d 157 (Fla.lst DCA 1976); and Amerson v. State, 303 So.2d 377 (Fla.lst DCA 1974).
Affirmed.